DETAILED ACTION
This action is in response to claims filed 04/12/2021 for application 15/891739 filed 02/08/2018. Claims 1, 9, 14, and 17 are amended and claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, 
Step 1 Analysis: Claim 1 is directed to a process, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 1 recites, in part, obtaining a plurality of measurements, performing a change point detection, selecting a current task, processing an input to select an action, obtaining a respective reward, predicting an occupancy of a space. The limitations of obtaining a plurality of measurements, performing a change point detection, selecting a current task, processing an input to select an action, obtaining a respective reward, predicting an occupancy of a space, as drafted, are processes that, under broadest reasonable interpretation, covers 
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements – “data store”, “at least one computing device”, “a divergence score”, “an input control”, and “residential building system”. These elements that are recited are only generally linked to the judicial exception. The – “data store”, “at least one computing device”, and “input control” are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim further recites: deliver an input control to a residential building system, the input control adjusting operation of the building system based upon the predicted occupancy. This limitation is an insignificant extra solution activity and thus the judicial exception is not integrated into a practical application. The claim as a whole is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing a data store, computing device, divergence score, input control, and residential building system to perform the steps of the claimed process amount to no more than generally linking the elements to the judicial exception. Additionally, the limitation of delivering an input control to a residential building system, the input control adjusting operation of the building system based upon the predicted occupancy is well-understood, routine, and conventional, as evidenced by Kleiminger (“Predicting household occupancy for smart heating control: A comparative performance analysis of state-of-the-art approaches”, pg. 494, § 2. Smart heating control, ¶1-2). This limitation therefore remain insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. Even when considered in combination, these additional elements are only generally linked to the exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.  

Regarding claim 2, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the change point detection comprises checking at which time step in a daily profile that an occupancy presence distribution is changed. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.
 
Regarding claim 3, the rejection of claim 1 is further incorporated, and further, the claim recites: further comprising at least one passive infrared sensor, wherein the plurality of measurements of occupancy of the space are obtained from the at least one passive infrared sensor. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above. 
As noted above, the claim does recite the additional element “passive infrared sensor”, however it does not amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception, for the reasons set forth in connection with the rejection of claim 1 above. The claim is not patent eligible. 

Regarding claim 4, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the at least one computing device is further configured to at least predict a number of occupants of the space for the interval based at least in part on a statistical model. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above.
As noted above, the claim does recite the additional element “statistical model”, however it does not amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception, for the reasons set forth in connection with the rejection of claim 1 above. The claim is not patent eligible.

Regarding claim 5, the rejection of claim 4 is further incorporated, and further, the claim recites: wherein the occupancy of the space is predicted based further at least in part on the number of occupants predicted for the interval. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 6, the rejection of claim 4 is further incorporated, and further, the claim recites: wherein the statistical model comprises at least one of: a probability sampling, an artificial neural network, a support vector regression, or a Markov model. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 7, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the interval comprises at least one of: 15 minutes ahead, 30 minutes ahead, 1 hour ahead, and 24 hours ahead. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 8, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the space comprises a plurality of rooms and the plurality of measurements of occupancy of the space comprises a plurality of room measurements for each of the plurality of rooms. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 9, 
Step 1 Analysis: Claim 9 is directed to a process, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 9 recites, in part, obtaining a plurality of measurements, performing a change point detection, selecting a current task, processing an input to select an action, obtaining a respective reward, predicting an occupancy of a space. The limitations of obtaining a plurality of measurements, performing a change point detection, selecting a current task, processing an input to select an action, obtaining a respective reward, predicting an occupancy of a space, as drafted, are processes that, under broadest reasonable interpretation, covers performance of the limitation in the mind which falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements – “at least one computing device”, “a divergence score”, “an input control”, and “residential building system”. These elements that are recited are only generally linked to the judicial exception. The – “at least one computing device”, and “input control”, are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim further recites: deliver an input control to a residential building system, the input control adjusting operation of the building system based upon the predicted occupancy. This limitation is an insignificant extra solution activity and thus the judicial exception is not integrated into a practical application. The claim as a whole is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing a computing device, divergence score, input control, and residential building system to perform the steps of the claimed process amount to no more than generally linking the elements to the judicial exception. Additionally, the limitation of delivering an input control to a residential building system, the input control adjusting operation of the building system based upon the predicted occupancy is well-understood, routine, and conventional, as evidenced by Kleiminger (“Predicting household occupancy for smart heating control: A comparative performance analysis of state-of-the-art approaches”, pg. 494, § 2. Smart heating control, ¶1-2). This limitation therefore remain insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. Even when considered in combination, these additional elements are only generally linked to the exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.  

Regarding claim 10, the rejection of claim 9 is further incorporated, and further, the claim recites: wherein the change point detection comprises checking at which time step in a daily profile that an occupancy presence distribution is changed. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 9 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.
 
Regarding claim 11, the rejection of claim 9 is further incorporated, and further, the claim recites: wherein the occupancy is predicted based at least in part on a statistical model. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 9 above.
As noted above, the claim does recite the additional element “statistical model”, however it does not amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception, for the reasons set forth in connection with the rejection of claim 9 above. The claim is not patent eligible.

Regarding claim 12, the rejection of claim 11 is further incorporated, and further, the claim recites: wherein the statistical model comprises at least one of: a probability sampling, an artificial neural network, a support vector regression, or a Markov model. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 9 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 13, the rejection of claim 9 is further incorporated, and further, the claim recites: further comprising at least one passive infrared sensor, wherein the plurality of measurements of occupancy of the space are obtained from the at least one passive infrared sensor. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 9 above. 
As noted above, the claim does recite the additional element “passive infrared sensor”, however it does not amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception, for the reasons set forth in connection with the rejection of claim 9 above. The claim is not patent eligible.

Regarding claim 14, the rejection of claim 9 is further incorporated, and further, the claim recites: wherein predicting the occupancy of a room, the space comprises a prediction of a number of people in a house. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 9 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 15, the rejection of claim 9 is further incorporated, and further, the claim recites: wherein the interval comprises at least one of: 15 minutes ahead, 30 minutes ahead, 1 hour ahead, and 24 hours ahead. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 9 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 16, the rejection of claim 9 is further incorporated, and further, the claim recites: wherein the space comprises a plurality of rooms and the plurality of measurements of occupancy of the space comprises a plurality of room measurements for each of the plurality of rooms. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 9 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 17, 
Step 1 Analysis: Claim 17 is directed to a process, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 17 recites, in part, obtaining a plurality of measurements, performing a change point detection, selecting a current task, processing an input to select an action, obtaining a respective reward, predicting an occupancy of a space. The limitations of obtaining a plurality of measurements, performing a change point detection, selecting a current task, processing an input to select an action, obtaining a respective reward, predicting an occupancy of a space, as drafted, are processes that, under broadest reasonable interpretation, covers performance of the limitation in the mind which falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements – “a non-transitory computer-readable medium”, “at least one computing device”, “a divergence score”, “an input control”, and “residential building system”. These elements that are recited are only generally linked to the judicial exception. The – “a non-transitory computer-readable medium”, “at least one computing device”, and “input control”, are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim further recites: deliver an input control to a residential building system, the input control adjusting operation of the building system based upon the predicted occupancy. This limitation is an insignificant extra solution activity and thus the judicial exception is not integrated into a practical application. The claim as a whole is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing a non-transitory computer-readable medium, computing device, divergence score, input control, and residential building system to perform the steps of the claimed process amount to no more than generally linking the elements to the judicial exception. Additionally, the limitation of delivering an input control to a residential building system, the input control adjusting operation of the building system based upon the predicted occupancy is well-understood, routine, and conventional, as evidenced by Kleiminger (“Predicting household occupancy for smart heating control: A comparative performance analysis of state-of-the-art approaches”, pg. 494, § 2. Smart heating control, ¶1-2). This limitation therefore remain insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. Even when considered in combination, these additional elements are only generally linked to the exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.  
Regarding claim 18, the rejection of claim 17 is further incorporated, and further, the claim recites: wherein the change point detection comprises checking at which time step in a daily profile that an occupancy presence distribution is changed. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 17 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 19, the rejection of claim 17 is further incorporated, and further, the claim recites: wherein the program further causes the at least one computing device to at least predict a number of occupants of the space for the interval based at least in part on a statistical model. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 17 above.
As noted above, the claim does recite the additional element “statistical model”, however it does not amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception, for the reasons set forth in connection with the rejection of claim 17 above. The claim is not patent eligible.

Regarding claim 20, the rejection of claim 17 is further incorporated, and further, the claim recites: wherein the occupancy of the space is predicted based further at least in part on a number of occupants predicted for the interval. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 17 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7-10, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krumm et al. (US 9176485 B2, cited by Applicant in the IDS filed on 08/01/2018, hereinafter “Krumm”) in view of Liu et al. ("Change-point detection in time-series data by relative density-ratio estimation", hereinafter "Liu").

Regarding claim 1, Krumm discloses: A system comprising: a data store (“Computer storage media, such as memory 810, includes volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data.” [col 18, lines 3-11; note: Fig. 8 discloses memory 810]); and
at least one computing device in communication with the data store (Fig. 8), the at least one computing device being configured to at least:
	obtain a plurality of measurements of occupancy of a space (“Sensor data for a room, or other space, is used to generate a table of past occupancy which comprises these historic occupancy patterns.” [Abstract]);
	perform a change point detection based at least in part on the plurality of measurements (“For example, where occupancy is detected at 10:01 and 10:03 by an RFID sensor, it is assumed that the space was occupied in the intervening period. If however, occupancy was detected at 10:05 and then not again until 11:05, it may be assumed that the space was unoccupied during the intervening period. Such thresholds may be statically set or dynamically determined.” [col 3, lines 59-65; note: change point detection identifies when a change has occurred or identifying times of those changes.]); 
predict an occupancy of the space for an interval based at least in part on the change point detection (“As described above, the occupancy sequence over recent history 208, which is identified (in block 104) in order to determine a prediction of future occupancy, may comprise the occupancy for the current day up to the current time.” [col 7, lines 8-11]); and
deliver an input control to a residential buildinq system, the input control adiustinq operation of the buildinq system based upon the predicted occupancy (“Where an automatic action is triggered (in block 504), aspects of the sensor data itself may be used in addition to the occupancy prediction in determining the automatic action itself or parameters associated with the automatic action. This sensor data may be historical sensor data or current sensor data. Furthermore, any system which is controlled on the basis of the occupancy prediction (e.g. a home heating application), may also use current sensor data to influence its operation. For example, if thermal cameras are used to detect occupancy and historical occupancy data generated from the camera data is used to predict future occupancy, as described above, current thermal camera data may also be used to control the set point of the heating system (e.g. if it is detected that an occupant is hot, the set point temperature of any thermostat may be reduced). In another example, where the historical occupancy data is generated using sensor data from a per-person sensor or a sensor that can provide an indication of the number of people present (even where this is an imprecise indication), the set point temperature of a home heating system (which is switched on/off based on the occupancy prediction, as described above) may be adjusted based on current numbers of occupants which are detected in the space.” [col 14, line 47 – col 15, line 1; Krumm discloses using sensor data to adjust a residential building system(i.e. a home heating application) to influence its operation based on historical sensor data which would correspond to predicted occupancy.]).
However Krumm fails to explicitly teach where the chanqe point is detected based upon a diverqence score generated using the plurality of measurements;
Liu teaches where the chanqe point is detected based upon a diverqence score generated using the plurality of measurements (“As explained in Section 3.1, we use symmetrized divergence PEα(P||P′) + PEα(P||P) as a change-point score, where each term is estimated separately” [pg. 76, top left col; See further § 3.1, Liu discloses change point detection by using a divergence function]);
Krumm and Liu both are both in the same field of endeavor of statistics. Krumm discloses occupancy prediction using historical data from sensors. Liu discloses change-point detection in time series data. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the occupancy prediction method of Krumm by calculating a divergence score as taught by Liu using the occupancy prediction measurements of Krumm in order to detect a change point. One would have been motivated to use a divergence score to improve the change-point detection performance. [pg. 76, right col, ¶2, Liu] 

Regarding claim 2, the combination of Krumm and Liu teaches The system of claim 1, where Krumm further teaches wherein the change point detection comprises checking at which time step in a daily profile that an occupancy presence distribution is changed (“In the example shown in FIG. 2, the five most similar occupancy sequences 210 are identified by comparison of the occupancy of corresponding time periods in the current day and past days in the identified occupancy sequence 208 over recent history and in each of the sequences extracted from the table of past occupancy 200.” [col 2, lines 60-65 note: Fig. 2 discloses occupancy probabilities during a day]).

Regarding claim 7, the combination of Krumm and Liu teaches The system of claim 1, where Krumm further teaches wherein the interval comprises at least one of: 15 minutes ahead, 30 minutes ahead, 1 hour ahead, and 24 hours ahead (“For example, where 15 minute time slots are used in the table of past occupancy (as generated in block 102), the sequence of recent history may also be quantized in 15 minute blocks and so the occupancy sequence identified in block 104 will finish at the last complete time slot prior to time t (e.g. at 10:15 if t=10:22 and the time slot boundaries are at 0, 15, 30 and 45 minutes past each hour). [col 7, lines 16-22]).

Regarding claim 8, the combination of Krumm and Liu teaches The system of claim 1, where Krumm further teaches wherein the space comprises a plurality of rooms (“In another example, each room may be considered a separate space and there may be an occupancy sensor in each room.” [col 2, lines 40-42]) and the plurality of measurements of occupancy of the space comprises a plurality of room measurements for each of the plurality of rooms (“As described above, the entire home may be considered as a single space for the purposes of this method or individual rooms may be monitored separately and the data recorded to build tables of past occupancy for each room.” [col 5, lines 3-7]).

Regarding claim 9, Krumm discloses: A method comprising: 
obtaining, via at least one computing device (Fig. 8), a plurality of measurements of occupancy of a space (“Sensor data for a room, or other space, is used to generate a table of past occupancy which comprises these historic occupancy patterns.” [Abstract]); 
performing, via the at least one computing device, a change point detection based at least in part on the plurality of measurements (“For example, where occupancy is detected at 10:01 and 10:03 by an RFID sensor, it is assumed that the space was occupied in the intervening period. If however, occupancy was detected at 10:05 and then not again until 11:05, it may be assumed that the space was unoccupied during the intervening period. Such thresholds may be statically set or dynamically determined.” [col 3, lines 59-65; note: change point detection identifies when a change has occurred or identifying times of those changes.]); 
predicting, via the at least one computing device, an occupancy of the space for an interval based at least in part on the change point detection (“As described above, the occupancy sequence over recent history 208, which is identified (in block 104) in order to determine a prediction of future occupancy, may comprise the occupancy for the current day up to the current time.” [col 7, lines 8-11]); and
deliver an input control to a residential buildinq system, the input control adiustinq operation of the buildinq system based upon the predicted occupancy (“Where an automatic action is triggered (in block 504), aspects of the sensor data itself may be used in addition to the occupancy prediction in determining the automatic action itself or parameters associated with the automatic action. This sensor data may be historical sensor data or current sensor data. Furthermore, any system which is controlled on the basis of the occupancy prediction (e.g. a home heating application), may also use current sensor data to influence its operation. For example, if thermal cameras are used to detect occupancy and historical occupancy data generated from the camera data is used to predict future occupancy, as described above, current thermal camera data may also be used to control the set point of the heating system (e.g. if it is detected that an occupant is hot, the set point temperature of any thermostat may be reduced). In another example, where the historical occupancy data is generated using sensor data from a per-person sensor or a sensor that can provide an indication of the number of people present (even where this is an imprecise indication), the set point temperature of a home heating system (which is switched on/off based on the occupancy prediction, as described above) may be adjusted based on current numbers of occupants which are detected in the space.” [col 14, line 47 – col 15, line 1; Krumm discloses using sensor data to adjust a residential building system(i.e. a home heating application) to influence its operation based on historical sensor data which would correspond to predicted occupancy.]).
However Krumm fails to explicitly teach where the change point is detected based upon a divergence score generated using the plurality of measurements;
Liu teaches where the change point is detected based upon a divergence score generated using the plurality of measurements (“As explained in Section 3.1, we use symmetrized divergence PEα(P||P′) + PEα(P||P) as a change-point score, where each term is estimated separately” [pg. 76, top left col; See further § 3.1, Liu discloses change point detection by using a divergence function]);
Krumm and Liu both are both in the same field of endeavor of statistics. Krumm discloses occupancy prediction using historical data from sensors. Liu discloses change-point detection in time series data. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the occupancy prediction method of Krumm by calculating a divergence score as taught by Liu using the occupancy prediction measurements of Krumm in order to detect a change point. One would have been motivated to use a divergence score to improve the change-point detection performance. [pg. 76, right col, ¶2, Liu] 

Regarding claim 10, the combination of Krumm and Liu teaches The method of claim 9, where Krumm further teaches wherein the change point detection comprises checking at which time step in a daily profile that an occupancy presence distribution is changed (“In the example shown in FIG. 2, the five most similar occupancy sequences 210 are identified by comparison of the occupancy of corresponding time periods in the current day and past days in the identified occupancy sequence 208 over recent history and in each of the sequences extracted from the table of past occupancy 200.” [col 2, lines 60-65] note: Fig. 2 discloses occupancy probabilities during a day).

Regarding claim 14, the combination of Krumm and Liu teaches The method of claim 9, where Krumm further teaches wherein predicting the occupancy of a room, the space comprises a prediction of a number of people in the house (“An RFID reader (or a number of RFID readers) located in the home can then detect which occupants have left their keys in the home (or nominated place within the home, dependent upon the range of the RFID readers and tags used) and which occupants have removed their keys from the home and using this data, determine which people are in the house at any point in time.” [col 4, lines 36-42]).

Regarding claim 15, the combination of Krumm and Liu teaches The method of claim 9, where Krumm further teaches wherein the interval comprises at least one of 15 minutes ahead, 30 minutes ahead, 1 hour ahead, or 24 hours ahead (“For example, where 15 minute time slots are used in the table of past occupancy (as generated in block 102), the sequence of recent history may also be quantized in 15 minute blocks and so the occupancy sequence identified in block 104 will finish at the last complete time slot prior to time t (e.g. at 10:15 if t=10:22 and the time slot boundaries are at 0, 15, 30 and 45 minutes past each hour). [col 7, lines 16-22]).

Regarding claim 16, the combination of Krumm and Liu teaches The method of claim 9, where Krumm further teaches wherein the space comprises a plurality of rooms (“In another example, each room may be considered a separate space and there may be an occupancy sensor in each room.” [col 2, lines 40-42])  and the plurality of measurements of occupancy of the space comprises a plurality of room measurements for each of the plurality of rooms (“As described above, the entire home may be considered as a single space for the purposes of this method or individual rooms may be monitored separately and the data recorded to build tables of past occupancy for each room.” [col 5, lines 3-7]).

Regarding claim 17, Krumm discloses: A non-transitory computer-readable medium embodying a program that, when executed by at least one computing device, causes the at least one computing device to at least (“Computer storage media, such as memory 810, includes volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data.” [col 18, lines 3-11]):
obtain a plurality of measurements of occupancy of a space (“Sensor data for a room, or other space, is used to generate a table of past occupancy which comprises these historic occupancy patterns.” [Abstract]);
perform a change point detection based at least in part on the plurality of measurements (“For example, where occupancy is detected at 10:01 and 10:03 by an RFID sensor, it is assumed that the space was occupied in the intervening period. If however, occupancy was detected at 10:05 and then not again until 11:05, it may be assumed that the space was unoccupied during the intervening period. Such thresholds may be statically set or dynamically determined.” [col 3, lines 59-65; note: change point detection identifies when a change has occurred or identifying times of those changes.]);  
predict an occupancy of the space for an interval based at least in part on the change point detection (“As described above, the occupancy sequence over recent history 208, which is identified (in block 104) in order to determine a prediction of future occupancy, may comprise the occupancy for the current day up to the current time.” [col 7, lines 8-11]); and
deliver an input control to a residential buildinq system, the input control adiustinq operation of the buildinq system based upon the predicted occupancy (“Where an automatic action is triggered (in block 504), aspects of the sensor data itself may be used in addition to the occupancy prediction in determining the automatic action itself or parameters associated with the automatic action. This sensor data may be historical sensor data or current sensor data. Furthermore, any system which is controlled on the basis of the occupancy prediction (e.g. a home heating application), may also use current sensor data to influence its operation. For example, if thermal cameras are used to detect occupancy and historical occupancy data generated from the camera data is used to predict future occupancy, as described above, current thermal camera data may also be used to control the set point of the heating system (e.g. if it is detected that an occupant is hot, the set point temperature of any thermostat may be reduced). In another example, where the historical occupancy data is generated using sensor data from a per-person sensor or a sensor that can provide an indication of the number of people present (even where this is an imprecise indication), the set point temperature of a home heating system (which is switched on/off based on the occupancy prediction, as described above) may be adjusted based on current numbers of occupants which are detected in the space.” [col 14, line 47 – col 15, line 1 ; Krumm discloses using sensor data to adjust a residential building system(i.e. a home heating application) to influence its operation based on historical sensor data which would correspond to predicted occupancy.]).
However Krumm fails to explicitly teach where the chanqe point is detected based upon a diverqence score generated using the plurality of measurements;
Liu teaches where the chanqe point is detected based upon a diverqence score generated using the plurality of measurements (“As explained in Section 3.1, we use symmetrized divergence PEα(P||P′) + PEα(P||P) as a change-point score, where each term is estimated separately” [pg. 76, top left col; See further § 3.1, Liu discloses change point detection by using a divergence function]);
Krumm and Liu both are both in the same field of endeavor of statistics. Krumm discloses occupancy prediction using historical data from sensors. Liu discloses change-point detection in time series data. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the occupancy prediction method of Krumm by calculating a divergence score as taught by Liu using the occupancy prediction measurements of Krumm in order to detect a change point. One would have been motivated to use a divergence score to improve the change-point detection performance. [pg. 76, right col, ¶2, Liu] 

Regarding claim 18, the combination of Krumm and Liu teaches The non-transitory computer-readable medium of claim 17, where Krumm further teaches wherein the change point detection comprises checking at which time step in a daily profile that an occupancy presence distribution is changed (“In the example shown in FIG. 2, the five most similar occupancy sequences 210 are identified by comparison of the occupancy of corresponding time periods in the current day and past days in the identified occupancy sequence 208 over recent history and in each of the sequences extracted from the table of past occupancy 200.” [col 2, lines 60-65] note: Fig. 2 discloses occupancy probabilities during a day).

Regarding claim 20, the combination of Krumm and Liu teaches The non-transitory computer-readable medium of claim 17, where Krumm further teaches wherein the occupancy of the space is predicted based further at least in part on a number of occupants predicted for the interval (“In another example, where the historical occupancy data is generated using sensor data from a per-person sensor or a sensor that can provide an indication of the number of people present (even where this is an imprecise indication), the set point temperature of a home heating system (which is switched on/off based on the occupancy prediction, as described above) may be adjusted based on current numbers of occupants which are detected in the space. [col 14, lines 61-67; col 15, line 1; note: Krumm discloses: “In order to generate a table of past occupancy (in block 102), time may be divided into discrete slots or time intervals (block 122), as shown by the individual squares in FIG. 2.” Krumm, col 5, lines 18-20]).

Claims 3-6, 11-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Krumm in view of Liu and further in view of Fadell et al. (US 20120066168 A1, cited by Applicant in the IDS filed on 08/01/2018, hereinafter "Fadell").

Regarding claim 3, the combination Krumm and Liu teaches The system of claim 1, however fails to explicitly teach further comprising at least one passive infrared sensor, wherein the plurality of measurements of occupancy of the space are obtained from the at least one passive infrared sensor.
Fadell teaches: further comprising at least one passive infrared sensor, wherein the plurality of measurements of occupancy of the space are obtained from the at least one passive infrared sensor (“According to technique 418, an infrared sensor is used to detect the use of infrared devices such as a television remote, which reflects a likelihood of occupancy. A majority of remotes use infrared technology to send commands to the television, stereo, etc. This communication is not direct in space but is spread around the room. The occupancy sensing device, such as a thermostat, can pick up these commands and infer that people are home if they are using their remotes.” [¶0076]).
Krumm, Liu, and Fadell are in the same field of endeavor of statistics. Krumm discloses occupancy prediction using historical data from sensors. Liu discloses change-point detection in time series data. Fadell discloses an occupancy prediction method and obtaining occupancy measurements. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the historical occupancy method disclosed by Krumm with the divergence scores taught by Liu with the occupancy prediction engine and estimation modeling system as taught by Fadell to further optimize occupancy prediction. One would have been motivated to use an infrared sensor to further improve motion sensing in obtaining occupancy measurements [Fadell, ¶0003]. 

Regarding claim 4, the combination of Krumm and Liu teaches The system of claim 1, however fails to explicitly teach wherein the at least one computing device is further configured to at least predict a number of occupants of the space for the interval based at least in part on a statistical model.
	Fadell teaches: wherein the at least one computing device is further configured to at least predict a number of occupants of the space for the interval based at least in part on a statistical model (“An occupancy predictor is adapted and programmed to predict future occupancy of the enclosure based at least in part on the model and the occupancy sensor. The model is preferably an a priori stochastic model of human occupancy created prior to installation of the system into the enclosure, and the model preferably includes behavior modeling of activity, itinerary, and/or thermal behavior.” [¶0006]).
Krumm, Liu, and Fadell are in the same field of endeavor of statistics. Krumm discloses occupancy prediction using historical data from sensors. Liu discloses change-point detection in time series data. Fadell discloses an occupancy prediction method and obtaining occupancy measurements. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the historical occupancy pattern system disclosed by Krumm with the divergence scores taught by Liu with the occupancy prediction engine and estimation modeling system as taught by Fadell to further optimize occupancy prediction. One would have been motivated to use a stochastic model to further improve occupancy prediction. [Fadell, ¶0028].

Regarding claim 5, the combination of Krumm, Liu and Fadell teaches The system of claim 4, where Krumm further teaches: wherein the occupancy of the space is predicted based further at least in part on the number of occupants predicted for the interval (“In another example, where the historical occupancy data is generated using sensor data from a per-person sensor or a sensor that can provide an indication of the number of people present (even where this is an imprecise indication), the set point temperature of a home heating system (which is switched on/off based on the occupancy prediction, as described above) may be adjusted based on current numbers of occupants which are detected in the space.” [col 14, lines 61-67; col 15, line 1; note:  Krumm discloses: “In order to generate a table of past occupancy (in block 102), time may be divided into discrete slots or time intervals (block 122), as shown by the individual squares in FIG. 2.” Krumm, col 5, lines 18-20]).
Regarding claim 6, the combination of Krumm, Liu and Fadell teaches The system of claim 4, where Fadell further teaches: wherein the statistical model comprises at least one of: a probability sampling, an artificial neural network, a support vector regression, or a Markov model (“According to some other embodiments, a Graphical Model including Bayesian Network, Hidden Markov Model, Hidden Semi-Markov Model, other variant of Markov model, Partially Observable Markov Decision Process models can be used for occupancy prediction.” [¶0042]).
Krumm, Liu, and Fadell are in the same field of endeavor of statistics. Krumm discloses occupancy prediction using historical data from sensors. Liu discloses change-point detection in time series data. Fadell discloses an occupancy prediction method and obtaining occupancy measurements. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the historical occupancy pattern system disclosed by Krumm with the divergence scores taught by Liu with the occupancy prediction engine and estimation modeling system as taught by Fadell to further optimize occupancy prediction. One would have been motivated to use a stochastic model to further improve occupancy prediction. [Fadell, ¶0028].


Regarding claim 11, the combination of Krumm and Liu teaches The method of claim 9, however fails to explicitly teach wherein the occupancy is predicted based at least in part on a statistical model
Fadell teaches wherein the occupancy is predicted based at least in part on a statistical model (“An occupancy predictor is adapted and programmed to predict future occupancy of the enclosure based at least in part on the model and the occupancy sensor. The model is preferably an a priori stochastic model of human occupancy created prior to installation of the system into the enclosure, and the model preferably includes behavior modeling of activity, itinerary, and/or thermal behavior.” [¶0006]).
Krumm, Liu, and Fadell are in the same field of endeavor of statistics. Krumm discloses occupancy prediction using historical data from sensors. Liu discloses change-point detection in time series data. Fadell discloses an occupancy prediction method and obtaining occupancy measurements. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the historical occupancy pattern system disclosed by Krumm with the divergence scores taught by Liu with the occupancy prediction engine and estimation modeling system as taught by Fadell to further optimize occupancy prediction. One would have been motivated to use a stochastic model to further improve occupancy prediction. [Fadell, ¶0028].

Regarding claim 12, the combination of Krumm, Liu, and Fadell teaches The method of claim 11, where Fadell further teaches: wherein the statistical model comprises at least one of: a probability sampling, an artificial neural network, a support vector regression, or a Markov model (“According to some other embodiments, a Graphical Model including Bayesian Network, Hidden Markov Model, Hidden Semi-Markov Model, other variant of Markov model, Partially Observable Markov Decision Process models can be used for occupancy prediction.” [Fadell, ¶0042]).
Krumm, Liu, and Fadell are in the same field of endeavor of statistics. Krumm discloses occupancy prediction using historical data from sensors. Liu discloses change-point detection in time series data. Fadell discloses an occupancy prediction method and obtaining occupancy measurements. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the historical occupancy pattern system disclosed by Krumm with the divergence scores taught by Liu with the occupancy prediction engine and estimation modeling system as taught by Fadell to further optimize occupancy prediction. One would have been motivated to use a stochastic model to further improve occupancy prediction. [Fadell, ¶0028].

Regarding claim 13, the combination of Krumm and Liu teaches The method of claim 9, however fails to explicitly teach further comprising at least one passive infrared sensor, wherein the plurality of measurements of occupancy of the space are obtained from the at least one passive infrared sensor.
Fadell teaches: further comprising at least one passive infrared sensor, wherein the plurality of measurements of occupancy of the space are obtained from the at least one passive infrared sensor (“According to technique 418, an infrared sensor is used to detect the use of infrared devices such as a television remote, which reflects a likelihood of occupancy. A majority of remotes use infrared technology to send commands to the television, stereo, etc. This communication is not direct in space but is spread around the room. The occupancy sensing device, such as a thermostat, can pick up these commands and infer that people are home if they are using their remotes.” [Fadell, ¶0076]).
Krumm, Liu, and Fadell are in the same field of endeavor of statistics. Krumm discloses occupancy prediction using historical data from sensors. Liu discloses change-point detection in time series data. Fadell discloses an occupancy prediction method and obtaining occupancy measurements. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the historical occupancy method disclosed by Krumm with the divergence scores taught by Liu with the occupancy prediction engine and estimation modeling system as taught by Fadell to further optimize occupancy prediction. One would have been motivated to use an infrared sensor to further improve motion sensing in obtaining occupancy measurements [Fadell, ¶0003]. 

Regarding claim 19, the combination of Krumm and Liu teaches The non-transitory computer-readable medium of claim 17, however fails to explicitly teach wherein the program further causes the at least one computing device to at least predict a number of occupants of the space for the interval based at least in part on a statistical model.
Fadell teaches: wherein the program further causes the at least one computing device to at least predict a number of occupants of the space for the interval based at least in part on a statistical model (“An occupancy predictor is adapted and programmed to predict future occupancy of the enclosure based at least in part on the model and the occupancy sensor. The model is preferably an a priori stochastic model of human occupancy created prior to installation of the system into the enclosure, and the model preferably includes behavior modeling of activity, itinerary, and/or thermal behavior.” [¶0006]).
Krumm, Liu, and Fadell are in the same field of endeavor of statistics. Krumm discloses occupancy prediction using historical data from sensors. Liu discloses change-point detection in time series data. Fadell discloses an occupancy prediction method and obtaining occupancy measurements. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the historical occupancy pattern system disclosed by Krumm with the divergence scores taught by Liu with the occupancy prediction engine and estimation modeling system as taught by Fadell to further optimize occupancy prediction. One would have been motivated to use a stochastic model to further improve occupancy prediction. [Fadell, ¶0028].

Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive. Applicant's arguments with respect to claims 1-20 have been considered but are not persuasive.

Regarding claims 1-20, 
In response to applicant’s arguments that the amended claims overcome the 35 U.S.C. § 101 rejection. 


Applicant’s arguments 
Applicant appears to argue that the claimed subject matter does not fall within one of the groupings of “mathematical concepts”, “certain methods of organizing human activity”, or “mental processes” and should not be treated as an abstract idea. Furthermore, applicant also argues that newly amended limitation “deliver an input control to a residential building system, the input control adjusting operation of the building system based upon the predicted occupancy.” cannot be practically performed in the mind and should not be considered a mental step.

Applicant appears to argue that the claimed subject matter is directed to a technical solution to a practical application. Applicant asserts that the claims positively recite an improved prediction of occupancy presence, extract meaningful information that helps to capture the randomness of occupied periods and changes of occupancy patterns in a residential environment, and ability to adapt to large variances of the occupancy presence pattern in both the room level and house level. 

Applicant appears to argue that the claimed subject matter does provide an inventive concept and the analysis does not consider additional elements that provide an inventive concept. Furthermore, applicant argues that subject matter is not well-understood, routine, or conventional because the recited steps confine the subject matter to a particular useful application that has advantages over other approaches including 1) more accurate forecasting for one-time step ahead prediction of occupancy presence, 2) better comparisons between the current-state-of-the art day-ahead occupancy presence modeling systems, and 3) the ability to adapt to the large variances of the occupancy presence pattern in both the room level and the house level. 

Examiner’s response
In response to argument A, the examiner respectfully disagrees. The applicant’s argument does not provide reasoning for why the steps of “obtaining”, “performing”, and “predicting” noted in the office action would not be considered mental steps. As set forth in the rejection, the newly amended limitation is not a mental step, however it is an insignificant extra solution activity and is well-understood, routine, and conventional. Please see the above rejection for how the 35 U.S.C. 101 rejection has been updated for the amended claims. Therefore, applicant’s argument is not persuasive and the claim subject matter is still directed to an abstract idea. 

In response to argument B, the examiner respectfully disagrees. The claims do not positively recite an improved prediction of occupancy patterns, extract meaningful information that helps to capture the randomness of occupied periods and changes of occupancy patterns in a residential environment, and ability to adapt to large variances of the occupancy presence pattern in both the room level and house level. Rather, it appears that the claims recite an improvement of an abstract idea. Improvements to abstract ideas are still considered abstract ideas. Therefore, applicant’s argument is not persuasive. 

In response to argument C, the examiner respectfully disagrees. As set forth in the rejection, the examiner has considered the newly amended limitation and provided analysis as to why the limitation is considered to be well-understood, routine, and conventional. Additionally, the claimed subject matter does not positively recite any steps pertaining to 1) more accurate forecasting for one-time step ahead prediction of occupancy presence, 2) better comparisons between the current-state-of-the art day-ahead occupancy presence modeling systems, and 3) the ability to adapt to the large variances of the occupancy presence pattern in both the room level and the house level. Therefore, applicant’s argument is not persuasive. 


Regarding applicant’s arguments with respect to claim 1 that Krumm fails to disclose “perform a change point detection based at least in part on the plurality of measurements, where the change point is detected based upon a divergence score generated using the plurality of measurements” have been considered but are moot because the newly amended limitation is addressed by the new art presented by Liu. The above reasoning applies to claims 9 and 17 as they recite similar limitations. 

In response to applicant’s arguments that Krumm fails to disclose “predict an occupancy of the space for an interval based at least in part on the change point detection” in claims 1, 9, and 17. As noted in the office action, examiner is interpreting a change point detection to be equivalent to detecting whether or not a change has occurred and identifying the times of those changes. Krumm discloses “In an embodiment, an occupancy probability is computed by comparing a recent occupancy pattern to historic occupancy patterns.” [See Abstract]. Krumm’s method predicts occupancy for an interval by comparing a recent occupancy pattern for a specified time slot to a historical occupancy pattern. This would be equivalent to performing a change point detection as there would be a comparison between the recent and historical occupancy patterns to identify similar patterns (i.e. by doing so would also identify changes in the patterns). 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491.  The examiner can normally be reached on Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        




/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122